DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement dated 12/14/2020 has been withdrawn in light of Applicant’s amendment which made the previously restricted groups dependent upon the elected invention.  As such claims 19-26 which Applicant indicated as withdrawn have been rejoined and are treated herein, with elected claims 1-18.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 includes “the lift am at distal other end” in line 2.  This renders the claim indefinite.  It appears “am” should be arm but also that maybe “a” is missing before distal.  Clarification is necessary.
Claim 21 refers to “a feed auger” in lines 11-12 but claim 13 from which claim 21 depends already includes this feature.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,428,956 to Scherman.
Regarding claim 1 Scherman discloses a system for unloading particulate material from a bottom discharge of a trailer or other source receptacle and transferring said particulate material to a silo or other destination receptacle, said system comprising: a tractor (figure 2); a swing auger (figure 2) towable by said tractor at a rear end thereof, and comprising a main auger (12) positionable in a working position reaching rearwardly and upwardly from the tractor, and a feed auger (14) pivotally coupled to the main auger and positionable in a working position spanning transversely outward from said main auger; and an unloading apparatus comprising at least one conveyor (16) having a conveyor hopper (44) at one end thereof and a discharge at a second opposing end thereof, said conveyor being positionable in a working position running longitudinally of said tractor along on side thereof with the discharge of the conveyor in feeding relation to an input end of the feed auger, and with the conveyor hopper of the conveyor positioned longitudinally forward of the tractor to reside under the bottom discharge of the trailer or other source receptacle (see figure 2).  The pivotal connections between 12/14/16 allow such a configuration.  It is noted that the claim does not require the tractor to be connected to any particular elements during operation.
Regarding claim 2 Scherman discloses the conveyor of said unloading apparatus comprises a pivotal connection to the feed auger, by which the conveyor can pivot relative thereto (col. 4 lines 55-65).

Regarding claim 7 Scherman discloses the conveyor and the feed auger are positionable in a transport position reaching longitudinally rearward from where the feed auger connects to the main auger (see figure 1, pivotal connections allow for such an arrangement).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 13-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0334650 to Buckmeier.  Citations below to US 10,196,215 for col/line citations.
Regarding claim 1 Buckmeier discloses a system for unloading particulate material from a bottom discharge of a trailer or other source receptacle and transferring said particulate material to a silo or other destination receptacle, said system comprising: a swing conveyor (figure 1) towable by said tractor at a rear end thereof, and comprising a main conveyor (110) positionable in a working position reaching rearwardly and upwardly from the tractor, and a feed conveyor (140) pivotally coupled to 
Buckmeier doesn’t specifically disclose a tractor or augers.  Rather than augers Buckmeier discloses conveyors.  That said it is well known to use tractors to both tow and power conveyor and augers and augers are well known as an alternatives.  As such it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have modified Buckmeier to include the tractor and that the conveyors are augers because these are well known features that are widely used in the field.
Regarding claims 4 Buckmeier discloses a set of driven wheels (306 and col. 5 lines 50-55) on the feed auger at a location at or proximate said pivotal connection between the conveyor and the feed auger.
Regarding claim 7 Buckmeier discloses the conveyor and the feed auger are positionable in a transport position reaching longitudinally rearward from where the feed auger connects to the main auger (pivotal connections allow for such an arrangement).

Buckmeier doesn’t specifically disclose augers.  Rather than augers Buckmeier discloses conveyors.  That said conveyors and augers are well known as alternatives.  As such it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have modified Buckmeier to include that the conveyors are augers because these are well known features that are widely used in the field.
.

Claims 5-6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckmeier in view of US 2015/0237803 to Hilvers.
Buckmeier discloses all the limitations of claims except a set of driven wheels on the feed auger at a location at or proximate said pivotal connection between the conveyor and the feed auger, at least one additional set of driven wheels on the conveyor hopper or on the conveyor hopper, two sets of driven wheels that are respectively operable in engagement with the ground to move the conveyor hopper in different respective directions.
Hilvers teaches a moveable hopper/conveyor arrangement including a set of driven wheels on the feed auger at a location at or proximate said pivotal connection between the conveyor and the feed auger, at least one additional set of driven wheels on the conveyor hopper or on the conveyor hopper, two sets of driven wheels that are respectively operable in engagement with the ground to move the conveyor hopper in different respective directions (para 0024) in order to positions the hopper under the discharge area (para 0024).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have modified Buckmeier to include a set of driven wheels on the feed auger at a location at or proximate said pivotal connection between the conveyor .

Claims 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckmeier in view of US 5,515,961 to Murphy.
Buckmeier discloses all the limitations of the claims but is silent regarding certain details of the main auger frame.
Murphy teaches an auger frame and stabilization arrangement including:
Regarding claim 19 main auger supported on a main auger frame (see figure 2) on which the main auger is supported, and a stabilizing device comprising at least one stabilizing arm (52) pivotally mounted to the main auger frame in a manner configured for selectively engage with the ground to thereby enhance the stability of the main auger frame (see figures 4-5), and at least one actuator (56) for selectively lifting the at least one stabilizing arm to a disengaged state from the ground, and forcing the at least one stabilizing arm downwardly against the ground in an engaged state therewith to provide a better transport configuration with adequate stability when in use (abstract).
Regarding claim 20 at least one oscillating tandem axle (see 86 in figure 3) assembly that is installed on the main auger frame, carries said at least one stabilizing arm thereon (52/56), and is operable to enable the stabilizing device to be level with the 
Regarding claims 21-26 a main auger frame on which the main auger is carried, said main auger frame comprising a wheeled front frame section (see figure 2) having auger frame tires (44) rotatably mounted thereon for rolling support of the main auger frame, and a rear frame section (70) movably coupled to the wheeled front frame section and movable from a lowered position to a raised position to transition the main auger between a lowered state for storage and transport, and raised state in which a discharge end of the main auger is elevated to enable discharge into an elevated inlet of a destination receptacle; wherein the auger apparatus is further characterized by one or more of the following features: (a) the front frame section is pivotally coupled to the main auger at or closely adjacent a front inlet end thereof (see figure 2); (b) the apparatus further comprises auger is a swing auger further comprising a feed auger pivotally coupled to the main auger, and the front frame section is pivotally coupled to the main auger beneath a location at which the feed auger is coupled thereto (see Buckmeier); (c) the auger apparatus comprises a hitch connector attached to the front frame section at a front end thereof (well known in the art), (d) a distance from the front inlet end of the main auger to the auger frame tires of the wheeled front frame section is a fixed distance that remains static during movement of the rear frame section between raised and lowered positions (see figure 1); and (e) the front frame section has rear stabilizer arms (52/56) that are mounted thereon at or proximate a rear end of said front from section, and are lowerable into pressure-applying engagement with the ground, and raiseable into a disengaged state therefrom (see figures 4-5).
.

Allowable Subject Matter
Claims 8-12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The inclusion of the cradle or lift arm for moving the conveyor into the transport position on the main auger frame differentiate the claims from the prior art when considered in combination with the other limitations of the claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references show swing augers for moving bulk material from a trailer to a silo.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547.  The examiner can normally be reached on Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C HAGEMAN/           Primary Examiner, Art Unit 3619